Name: Commission Implementing Regulation (EU) 2015/328 of 2 March 2015 amending Implementing Regulation (EU) No 322/2014 as regards the entry document to be used for feed and food of animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  foodstuff;  trade policy;  agricultural activity;  animal product;  trade;  electrical and nuclear industries
 Date Published: nan

 3.3.2015 EN Official Journal of the European Union L 58/50 COMMISSION IMPLEMENTING REGULATION (EU) 2015/328 of 2 March 2015 amending Implementing Regulation (EU) No 322/2014 as regards the entry document to be used for feed and food of animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 322/2014 (2) imposes special conditions on the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station to protect public and animal health in the Union. (2) Article 9 of Implementing Regulation (EU) No 322/2014 provides that for the purpose of prior notification the feed and food business operators or their representatives are to complete Part I of the common entry document (CED), referred to in Commission Regulation (EC) No 669/2009 (3) and transmit that document to the competent authority at the designated point of entry or border inspection post. The CED referred to in Regulation (EC) No 669/2009 is only applicable for feed and food of non-animal origin and not for feed and food of animal origin, including fishery products. (3) For feed and food of animal origin, including fishery products, and falling under the scope of Council Directive 97/78/EC (4), Commission Regulation (EC) No 136/2004 (5) provides that the common veterinary entry document (CVED) set out in Annex III to that Regulation is to be used for the purpose of prior notification. (4) Implementing Regulation (EU) No 322/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 322/2014 is amended as follows: (1) In Article 9, paragraphs 1 and 2 are replaced by the following: 1. Feed and food business operators or their representatives shall give prior notification of the arrival of each consignment of products, with the exception of tea originating from prefectures other than Fukushima. 2. For the purpose of prior notification, they shall complete: (a) for products of non-animal origin: Part I of the common entry document (CED), referred to in point (a) of Article 3 of Regulation (EC) No 669/2009, taking into account the notes for guidance for the CED laid down in Annex II to Regulation (EC) No 669/2009; (b) for feed and food of animal origin, including fishery products, falling within the scope of Council Directive 97/78/EC: the Common Veterinary Entry Document (CVED) set out in Annex III to Commission Regulation (EC) No 136/2004 (6). The respective document shall be transmitted to the competent authority at the designated point of entry or border inspection post, at least two working days prior to the physical arrival of the consignment. (6) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11)." (2) Article 12 is replaced by the following: Article 12 Release for free circulation The release for free circulation of each consignment of products, except the products falling within the scope of Directive 97/78/EC, already regulated by Regulation (EC) No 136/2004, shall be subject to the presentation (physically or electronically) by the feed or food business operator or their representative to the customs authorities of a CED duly completed by the competent authority once all official controls have been carried out. The customs authorities shall only release the consignment for free circulation if a favourable decision by the competent authority is indicated in box II.14 of the CED and signed in box II.21 of the CED. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Regulation (EU) No 322/2014 of 28 March 2014 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (OJ L 95, 29.3.2014, p. 1). (3) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). (4) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (5) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11).